1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JOHN ERIC PETERS,                        Case No. EDCV 19-1016-PA (GJS)
12                  Petitioner
13            v.                               JUDGMENT
14    STEWART SHERMAN, Warden,
15                  Respondent.
16
17
18      Pursuant to the Court’s Order: Summarily Dismissing Petition; and Denying a
19   Certificate of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed with
22   prejudice.
23
24   DATE: June 11, 2019                 __________________________________
                                         PERCY ANDERSON
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
